Filed 12/12/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 213







Matrix Properties Corporation, a 

Minnesota corporation, formerly 

known as E.W. Wylie Corporation, 		Plaintiff and Appellee



v.



TAG Investments, a North Dakota 

partnership, and James A. Grettum, 

an individual resident of North Dakota, 		Defendants and Appellants







No. 20000192







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Sidney J. Spaeth, Vogel, Weir, Hunke & McCormick, Ltd., P.O. Box 1389, Fargo, N.D. 58107-1389, for plaintiff and appellee.



Jonathan T. Garaas, Garaas Law Firm, DeMores Office Park, 1314 23rd Street South, Fargo, N.D. 58103-3796, for defendants and appellants.

Matrix Prop. Corp. V. TAG Investments

No. 20000192



Per Curiam.

[¶1]	TAG Investments and James A. Grettum appealed from a district court’s post-

judgment order determining that its prior judgment, as affirmed by this Court in 
Matrix Properties Corp. v. TAG Investments
, 2000 ND 88, 609 N.W.2d 737, required TAG and Grettum to transfer property in accordance with Matrix Properties Corporation’s exercise of an option under the parties’ 1996 agreement.  We summarily affirm under N.D.R.App.P. 35.1(a)(1).  Double costs are awarded to Matrix under N.D.R.App.P. 38 and 39.  We further direct the district court to order specific performance requiring TAG and Grettum to convey the subject property upon tender by Matrix of the purchase price set in the 1996 option agreement.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

William F. Hodny, S.J.



[¶3]	The Honorable William F. Hodny, S.J., sitting in place of Kapsner, J., disqualified.